Citation Nr: 0940987	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from September 1965 
to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Huntington, West Virginia/Louisville, Kentucky.

The issues of entitlement to service connection for diabetes 
mellitus, type II and psychiatric disability other than PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not currently diagnosed with PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that was incurred in or 
aggravated by active service.   38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in December 2003 and 
December 2006 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The record also indicates that the appellant has received 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The appellant has not contended that he was 
awarded SSA benefits for PTSD.  There is no indication, then, 
that the records would be relevant to this claim.  Thus, 
remanding the case to obtain such records would serve no 
useful purpose.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA PTSD examination in August 
2004. 38 C.F.R. § 3.159(c)(4).  The VA examiner interviewed 
the Veteran and reviewed the Veteran's claims file.  The 
Veteran also underwent psychological testing.  As discussed 
in more detail below, the Board finds that the August 2004 VA 
examination report is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2008).

38 C.F.R. § 4.125(a) (2008) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

Although the Veteran clearly has a psychiatric disorder, his 
medical records are absent a diagnosis of PTSD.  The Veteran 
underwent a VA PTSD examination in August 2004.  The Veteran 
was interviewed for approximately one and one-half hours and 
was administered a battery of psychometric tests to assess 
psychopathology and specific symptoms of PTSD.  However, the 
VA examiner noted that the Veteran did not meet the DSM-IV 
criteria for PTSD and that although he maintains that he has 
persistent re-experiencing symptoms of a trauma and some 
persistent symptoms of increased arousal, these were not 
enough to meet the criteria for PTSD.  The Veteran was, 
however, diagnosed with dysthymic disorder and anxiety 
disorder NOS.  Thus, the medical evidence does not show a 
diagnosis of PTSD at any time during the course of this 
appeal.

The Board notes the Veteran's argument that the August 2004 
VA examiner did not state why the Veteran did not meet the 
criteria for a PTSD diagnosis and more specifically, 
criterion C although the Veteran was defensive, did not wish 
to discuss his psychiatric problems, did not wish to make 
friends, ad no hobbies or leisure activities, and had a 
restricted affect.

At the August 2004 VA examination, the Veteran reported one 
incident where he and fellow servicemen had to rescue a 
pontoon boat full of people and stated that arms and legs 
were shot up and some heads were missing and that the boat 
people had bullet holes all over them and that the majority 
of the people, except the Captain, died.  The Veteran 
reported that many of his nightmares are about this incident.  
The Veteran stated that his biggest problem was how he was 
treated while he was sentenced to the brig.  He reported that 
he and the others were severely mistreated, he was forced to 
do lots of physical exercises, and that on several occasions 
passed out from the extra exercising but was told that he 
could not go to sickbay because (those who were in charge) 
would make his life even worse.  The Veteran stated that this 
is the incident that bothers him the most since his discharge 
from the service.

Criterion C for PTSD comprises persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness (not present before the trauma), as indicated 
by three (or more of the following):  (1) efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma, (2) efforts to avoid activities, places, or people 
that arouse recollections of the trauma, (3) inability to 
recall an important aspect of the trauma, (4) markedly 
diminished interest or participation in significant 
activities, (5) feelings of detachment or estrangement from 
others, (6) restricted range of affect (e.g., unable to have 
loving feelings), and (7) sense of a foreshortened future 
(e.g., does not expect to have a career, marriage, children, 
or a normal life span).

As noted above, the Veteran argues that he was defensive, did 
not wish to discuss his psychiatric problems, did not wish to 
make friends, and had no hobbies or leisure activities, and 
had a restricted affect.  However, there is no indication in 
the August 2004 VA examination report that the Veteran was 
avoiding stimuli associated with his alleged service traumas.  
With respect to the Veteran's being defensive and not wishing 
to discuss his psychiatric problems, the VA examiner noted 
that the Veteran's responses to the Detailed Assessment of 
Posttraumatic Stress (DAPS) test indicated that he was highly 
defensive while answering items, the Veteran's responses to 
the MCMI-2 and PAI also indicated defensiveness about 
particular personal shortcomings.  However, the VA examiner 
did not indicate that the Veteran was defensive answering her 
questions during the interview.   With respect to the 
Veteran's not wishing to make friends, the Veteran indicated 
that prior to service, he noted being "easy going but scared 
of people", and when asked what he meant by being scared of 
people, the Veteran reported that he was shy.  In addition, 
the Veteran stated that in high school he had only one good 
friend and the that his wife did not like his choice of 
friends and that when he does make friends, she is rude to 
them so that no one wants to come over to his house.  

In the VA examination interview, the Veteran did not report 
efforts to avoid thoughts, feelings, or conversations 
associated with the alleged trauma.  The Veteran did not 
report efforts to avoid activities, places, or people that 
arouse recollections of the trauma.  Although the Veteran was 
unable to estimate how long he was off the shores of Vietnam, 
he did not report an inability to recall important aspects of 
the alleged service traumas.  Although the Veteran stated 
that he did not have any hobbies or leisure activities, he 
did not report a markedly diminished interest or 
participation in significant activities.  He did, however, 
report that in high school he did not participate in any 
activities because he had to take care of his younger 
siblings.  Although the Veteran stated that his relationship 
with his children and grandchildren were poor, he did not 
report feelings of detachment or estrangement from others.  
The Veteran was noted to have a restricted range of affect 
but did not report a sense of a foreshortened future.  

The only factor of criterion C for PTSD clearly exhibited or 
reported by the Veteran at the August 2004 VA examination was 
restricted affect.  As the Veteran did not exhibit or report 
at least three factors of criterion C at the August 2004 VA 
examination, he does not meet the diagnostic criteria for 
PTSD.   Thus, the Board finds that the August 2004 VA 
examiner adequately discussed that the Veteran was lacking 
criterion C for PTSD (persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness) and did not meet the PTSD criteria.  It is 
also important to note that there is no evidence to the 
contrary of record as the claims file is absent any diagnosis 
of PTSD.  

Further, the Veteran was afforded a VA mental disorders 
(except PTSD and eating disorders) examination in July 2007.  
As pointed out by the July 2007 VA examiner, there are 
numerous inconsistencies in the Veteran's reports in July 
2007 and August 2004.  Despite these inconsistencies, the 
examiner noted that although the Veteran continued to report 
persistent reexperiencing of the trauma, and some symptoms of 
increased arousal, it was not enough to meet the criteria for 
PTSD. 

The Board has considered the Veteran's contention that he 
suffers from PTSD.  However, as the Veteran is a layperson, 
he is not shown to have the requisite medical expertise to 
render a competent diagnosis of PTSD.  Grottveit v. Brown, 5 
Vet. App. 91 (1993). Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, his assertions are afforded no 
probative value.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  In the absence of evidence of a present PTSD 
disability, there can be no valid PTSD claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is 
not shown to have a current diagnosis of PTSD, the Board need 
not undertake an analysis as to whether his stressor events 
have been sufficiently corroborated by independent supporting 
evidence.  Thus, the preponderance of the evidence is against 
the Veteran's claim and service connection for PTSD is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

With respect to the issue of entitlement to service 
connection for diabetes mellitus, type II, the Veteran is 
currently receiving disability benefits from the Social 
Security Administration (SSA).  VA is required to obtain 
evidence from SSA, including decisions by the administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

In addition, information obtained from the service department 
note that they were unable to determine whether or not the 
Veteran had in-country service in Vietnam but noted the dates 
of the U.S.S. Agerholm and the U.S.S. St. Paul.  The Board 
would like clarification as to whether these dates are the 
Veteran's service dates aboard these two ships as the Veteran 
contends.  In addition, the record does not reflect that 
attempts were made to verify whether the Veteran's duties 
took him into Vietnam or whether he visited the country.  In 
this regard, additional information, to include ship's logs 
or other service department records, may confirm that the 
Veteran had in-country service in Vietnam.  Accordingly, on 
remand, an attempt should be made to verify whether the 
Veteran either served in, or visited, the Republic of 
Vietnam.  

With respect to the issue of entitlement to service 
connection for a psychiatric disability other than PTSD, as 
noted above, the Veteran was afforded a VA examination in 
July 2007.      

The Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

The Board notes that the July 2007 VA examination is not 
adequate upon which to base a decision.  The VA examiner was 
asked, "Based upon review of the claim folder, including 
records listed above, please provide a medical opinion as to 
whether the Veteran's current dysthymic disorder is the 
result of or aggravated by [the Veteran's] military 
service."  The VA examiner noted that with regard to the 
identification of baseline findings or the increment of 
increased disability due to service-connected causes, due to 
the Veteran's inconsistency and misrepresentations with 
regard to his pre-military history and functioning, there is 
no possibility to resolve this without resort to speculation.  

In order to afford the Veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that an additional medical opinion in 
conjunction with the review of the entire record and 
examination of the Veteran is warranted to indicate whether 
or not the Veteran suffers from a psychiatric disorder that 
is related to his military service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
narrow the time period for which he 
believes he was on shore or in inland 
waterways in the Republic of Vietnam.  

2.  The service department should clarify 
whether the dates provided in September 
2004 are dates that the Veteran was 
aboard the U.S.S. Agerholm and the U.S.S. 
St. Paul.  If this is the case, an 
inquiry should be made as to why there is 
no entry after September 17, 1969 as the 
Veteran's service medical records 
indicate that he reported to sick bay 
onboard the U.S.S. St. Paul on September 
22, 1969.

3.  Ship logs, daily reports, and other 
potentially relevant data from the U.S.S. 
Agerholm and the U.S.S. St. Paul for the 
period of time that the Veteran served, 
particularly for the period of time 
within which the ships were off the 
shores of Vietnam with the Veteran 
onboard should be obtained and associated 
with the claims file.  An attempt to 
confirm the Veteran's reports that he 
periodically left the ship and went onto 
the grounds of Vietnam during the 
relevant time periods should be made.  If 
these sources are unsuccessful in 
corroborating that the Veteran was in 
Vietnam, the Veteran should be advised to 
submit alternate forms of evidence of to 
support his claim.  

4.  The Veteran's medical and 
adjudication records should be requested 
from SSA. All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.

5.  The claims file should be returned to 
the VA examiner who conducted the July 
2007 VA examination.  If the original 
examiner is unavailable, another 
qualified examiner may be used.  If it is 
determined that an additional examination 
is needed in order to respond, such 
examination should be scheduled.  After a 
review of the claims file, the examiner 
should address the following questions:     

Is there clear and unmistakable evidence 
(evidence that is obvious and manifest) 
that a psychiatric disorder existed prior 
to service?  Please identify any such 
evidence with specificity.  

If there is clear and unmistakable 
evidence that psychiatric disorder 
existed prior to service, is there clear 
and unmistakable evidence that the 
psychiatric disorder did not increase in 
severity beyond the natural progression 
of the disease during service?  Please 
identify any such evidence with 
specificity. 

Please note that temporary or 
intermittent flare-ups during service of 
a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted to symptoms, is 
worsened.  In addition, a condition that 
worsened during service and then improved 
due to in-service treatment to the point 
that it was no more disabling than it was 
at induction is analogous to a condition 
that has flared up temporarily.
  
If the answer to either questions above 
is "no", is at least as likely as not 
that any current psychiatric disorder is 
related to the Veteran's active duty 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  If the examiner cannot 
answer the above questions without an 
additional examination, then an 
additional VA examination should be 
conducted.

6.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


